Citation Nr: 0808360	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-18 493A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability due to Agent Orange.  


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In November 2003, the veteran testified at a 
hearing before a hearing officer at the RO.  

In a decision issued in June 2004, the Board denied the 
veteran's claim for service connection for hypertension, and 
bilateral leg and hand disabilities.  He appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In January 2007, during the pendency of his appeal 
to the Court, his representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's decision with regard to the bilateral leg 
disability and remand the issue for further development and 
readjudication.  The veteran withdrew the appeal of the 
denial of service connection for hypertension and a bilateral 
hand disability.  The Court granted the joint motion in a 
January 2007 order and returned the case to the Board for 
compliance with the directives specified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the January 2007 joint motion, it was pointed out that the 
veteran was not afforded a VA examination or medical opinion.  
The Board was directed to schedule him for an examination to 
ascertain the nature and etiology of his bilateral leg 
disability.  A remand is required to comply with these 
directives.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination by 
a qualified physician to ascertain the 
nature and etiology of any current 
bilateral leg disability.  The examiner 
should review the claims folder.  After 
the examination, the examiner should 
provide an opinion as to whether any 
current bilateral leg disability is at 
least as likely as not (50 percent 
probability or more) related to ); related 
to a disease or injury in service, 
including exposure to Agent Orange.  
Additionally, if the veteran has 
peripheral neuropathy, the examiner is 
asked to provide an opinion as to whether 
it had its onset during military service 
or within a year from when he was last 
exposed to herbicide agents (July 31, 
1968).  The examiner must provide a 
rationale for the opinions given.

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

